DETAILED ACTION
  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 -8 and 10 -12 are rejected under 35 U.S.C. 103 as being unpatentable over 
Benyezzar (EP003711520) in view of Fu (U.S. 20190373679) and in further view of Tu (U.S. 20160007653).

Regarding claim 1, Benyezzar teaches wherein a power supply unit for an aerosol inhaler 
shown in figure 3A item 305 interpreted as a power source).
	Benyezzar teaches comprising: a power supply configured to supply power to a load that atomizes an aerosol source (shown in figure 1 wherein the power source provides power to an aerosolformer item 103).
Benyezzar teaches a temperature sensor configured to detect a temperature of the power supply (shown in figure 3A item 334 defined in paragraph [0114] as a temperature sensor).
(shown in figure 3A item 310 interpreted as a printed circuit board (PCB) in which the temperature sensor item 334 is mounted).
Benyezzar teaches wherein the circuit board includes: a first surface; a second surface  which is located on a side opposite from the first surface; a power supply layer in which a power supply path configured to supply power to the plurality of elements is formed; and a ground layer in which a ground path configured to function as a ground of the plurality of elements is formed, the power supply layer and the ground layer are provided between the first surface and the second surface, (figure 3A shows a multilayer circuit board interpreted as a PCB item 310 which includes four layers. Paragraph [0109] teaches wherein the PCB comprises a top layer item 327 and bottom layers 328 for connecting components and a power layer item 330 and a ground layer item 329. Paragraph [0110] teaches wherein the bottom layer may be connected to a temperature sensor. Figure 3A shows wherein the power supply layer item 330 and the ground layer are provided in between the first layer, interpreted as item 327 a top layer, and a second layer item 328 a bottom layer). 
Benyezzar does not explicitly teach a controller configured to control at least one of charging of the power supply and discharging to the load based on an output of the temperature sensor; and the temperature sensor is mounted on the second surface, and at least one of the power supply path and the ground path is not formed in a region which overlaps the temperature sensor as viewed from a first direction, the first direction being a direction in which the first surface and the second surface are opposed to each other.
Fu teaches wherein a controller configured to control at least one of charging of the power supply and discharging to the load based on an output of the temperature sensor (paragraph [0085] teaches wherein the vaporizer device may include heater control circuitry configured to determine the temperature of the heating coil and control the discharge of the battery to the heating coil. Paragraphs [0329] — [0330] teaches wherein the controller item 128 controls discharging in response to a temperature measurement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Benyezzar reference with controller system of the Fu reference so that the vaporizing device is not damaged by overheating temperatures.
The suggestion/motivation for combination can be found in the Fu reference in paragraph [0085] wherein controlling discharging based on temperature is taught.
Benyezzar in view of Fu do not explicitly teach wherein the temperature sensor is mounted on the second surface, and at least one of the power supply path and the ground path is not formed in a region which overlaps the temperature sensor as viewed from a first direction, the first direction being a direction in which the first surface and the second surface are opposed to each other.
Tu teaches wherein the temperature sensor is directly mounted on the second surface, and at least one of the power supply path and the ground path is not formed in a region which overlaps the temperature sensor as viewed from a first direction, the first direction being a direction in which the first surface and the second surface are opposed to each other. (Tu teaches in figure 10 wherein a temperature sensor item 408 is directly mounted to a second surface, layer 406. Please see figure 10 below). 

The suggestion/motivation for combination can be found in the Fu reference in paragraph [0082] wherein creating compact microchip system is taught.

    PNG
    media_image1.png
    240
    491
    media_image1.png
    Greyscale



Regarding claim 2, Benyezzar teaches the power supply unit according to claim 1, wherein 
the power supply path and the ground path are not formed in the region which overlaps the temperature sensor as viewed from the first direction (shown in figure 3A wherein the circuit board item 310 comprises a power supply path interpreted as a power supply layer item 330 and a ground path interpreted as a ground layer item 329 which are not formed in the region which overlaps the temperature sensor).

Regarding claim 3, Benyezzar teaches the power supply unit according to claim 1, wherein the ground path is not formed in the region which overlaps the temperature sensor as viewed from the first direction, and is formed so as not to surround the temperature sensor (shown in figure 3A wherein the ground path, interpreted as a ground layer item 329 is not formed in the region which over laps a temperature sensor. Paragraph [0110] teaches wherein the temperature sensor is comprise with the second layer, interpreted as a bottom layer and separated from the ground layer by an insulating layer). 

Regarding claim 4, Benyezzar teaches the power supply unit according to claim 1, wherein the power supply path is not formed in the region which overlaps the temperature sensor as viewed from the first direction, and is formed so as not to surround the temperature sensor (shown in figure 3A wherein the power supply path, interpreted as a power supply layer item 330 is not formed in the region which over laps a temperature sensor. Paragraph [0110] teaches wherein the temperature sensor is comprise with the second layer, interpreted as a bottom layer and separated from the power supply layer by an insulating layer). 

Regarding claim 5, Benyezzar teaches the power supply unit according to claim 1, wherein the controller is mounted on the first surface (paragraph [0109] teaches wherein the first surface, interpreted as the top layer comprises a controller). 

Regarding claim 6, Benyezzar teaches the power supply unit according to claim 1, but does not explicitly teach wherein the temperature sensor includes a thermistor, one of the plurality of elements is a resistor mounted on the second surface, on the second surface, a voltage dividing 
	Fu teaches wherein the temperature sensor includes a thermistor, one of the plurality of elements is a resistor mounted on the second surface, on the second surface, a voltage dividing circuit is formed by the thermistor and the resistor, and at least one of the plurality of elements is mounted at a position where a linear distance from the resistor to the at least one of the plurality of elements is shorter than a linear distance from the resistor to the thermistor (defined in paragraph [0334] wherein thermistor as a resistor which provides temperature information is provided. A voltage dividing circuit is formed as shown in figure 30B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system  of the Benyezzar reference with controller system of the Fu reference so that the vaporizing device is not damaged by overheating temperatures. 
The suggestion/motivation for combination can be found in the Fu reference in paragraph [0085] wherein controlling discharging based on temperature is taught.

Regarding claim 7, Benyezzar teaches the power supply unit according to claim 1, wherein the second surface includes a high density region in which mounting density of the plurality of elements is high, and a low density region in which the mounting density of the plurality of elements is lower than that of the high density region, and the temperature sensor is mounted in the low density region (figures 3A – 3B show wherein the temperature sensor is mounted in the low density region as is isolated from components on the circuit board). 

Regarding claim 8, Benyezzar teaches the power supply unit according to claim 1, wherein the elements are not mounted in the region of the first surface which overlaps the temperature sensor as viewed from the first direction (shown in figure 3B wherein an element interpreted as a voltage regulator is not mounted on a surface which overlaps the temperature sensor). 

Regarding claim 10, Benyezzar teaches the power supply unit according to claim 1, wherein one of the plurality of elements is a regulator configured to convert the power supplied from the power supply into power for operating the controller, and the regulator is mounted on the first surface (paragraph [0112] teaches a voltage regulator mounted on the surface). 


Regarding claim 11, Benyezzar teaches the power supply unit according to claim 1, but does not explicitly teach wherein one of the plurality of elements is a charger configured to control the charging of the power supply, and the charger is mounted on the first surface.
	Fu teaches wherein one of the plurality of elements is a charger configured to control the charging of the power supply, and the charger is mounted on the first surface (defined in paragraph [0071] wherein a battery charger item 133 is mounted within the system). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system  of the Benyezzar reference with controller system of the Fu reference so that the vaporizing device is not damaged by overheating temperatures. 


Regarding claim 12, Benyezzar teaches the power supply unit according to claim 1, further comprising: an insulating holder configured to hold the circuit board, wherein the holder includes a partition wall, holds the circuit board on one side of the partition wall, and holds the power supply on another side of the partition wall (shown in figure 2A wherein item 200 is an insulated system which hold the circuit board and the power supply).

Regarding claim 13, Benyezzar teaches the power supply unit according to claim 1, wherein the second surface is arranged so that the second surface one or more of faces the power supply and is closer to the power supply than the first surface (shown in figure 2E wherein the second surface is shown within item circuit 210 and is closer to the power supply item 205. Figure 2E shown below).


    PNG
    media_image2.png
    563
    385
    media_image2.png
    Greyscale

 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Benyezzar (EP003711520) in view of Fu (U.S. 20190373679) as applied to claim 1 and in further view of Alarcon (U.S. 20160057811)


Regarding claim 9, Benyezzar in view of Fu teaches the power supply unit according to claim 1, but does not explicitly teach wherein one of the plurality of elements is a DC / DC converter connected between the power supply and the load, and the DC / DC converter is mounted on the first surface.
	Alarcon teaches wherein one of the plurality of elements is a DC / DC converter connected between the power supply and the load, and the DC / DC converter is mounted on the first surface (defined in paragraph [0043] wherein a DCDC converter interpreted as a boost converter can be used to boost the voltage that is received from a battery of the eCig or to equalize the voltage that comes from the battery and is sent to the heater).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system  of the Benyezzar in view of Fu reference with DCDC converter system of the Alarcon reference so that the voltage may be equalized). 
The suggestion/motivation for combination can be found in the Alarcon reference in paragraph [0043] wherein equalizing voltage is taught).


Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 12/10/2021, with respect to the rejection(s) of claim(s) 1 - 13 under Benyezzar (EP003711520) in view of Fu (U.S. 20190373679) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Benyezzar (EP003711520) in view of Fu (U.S. 20190373679) and in further view of Tu (U.S. 20160007653).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859